ERVIN, Judge.
Susan Giant appeals the denial of her motion to vacate the trial court’s ex parte order for involuntary examination. We reverse.
Pursuant to section 894.463, Florida Statutes (1991), the trial court ordered Giant to undergo an involuntary examination for mental illness. No evidence was presented to the court, as required by section 394.463(l)(a), nor did the court make a specific finding, as required by section 394.463(2)(a)(1), that Giant had refused a voluntary examination or was unable to determine for herself the necessity of such examination. Consequently, the order is vacated. See Everett v. State, 524 So.2d 1091 (Fla. 1st DCA 1988) (order of involuntary placement reversed, because state failed to satisfy a similar requirement in section 394.467, Florida Statutes (1985)). Accord In re Beverly, 342 So.2d 481 (Fla.1977); Schexnayder v. State, 495 So.2d 850 (Fla. 1st DCA 1986).
REVERSED.
MICKLE and DAVIS, JJ., concur.